                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

JANE DOE, an individual,

           Plaintiff,

v.                               Case No:    2:18-cv-683-FtM-29MRM

TRAVIS JOHN JENNER, an
individual,

           Defendant.



                           OPINION AND ORDER

     This matter comes before the Court on plaintiff’s Motion for

Summary Judgment and accompanying Memorandum (Docs. ##24-25) filed

on March 19, 2019.    Defendant filed a Response (Doc. #27) on April

2, 2019.   For the reasons set forth below, the motion is granted.

                                   I.

     Summary   judgment   is   appropriate   only   when   the   Court   is

satisfied that “there is no genuine issue as to any material fact

and that the moving party is entitled to judgment as a matter of

law.”   Fed. R. Civ. P. 56(a).     “An issue of fact is ‘genuine’ if

the record taken as a whole could lead a rational trier of fact to

find for the nonmoving party.”     Baby Buddies, Inc. v. Toys “R” Us,

Inc., 611 F.3d 1308, 1314 (11th Cir. 2010).         A fact is “material”

if it may affect the outcome of the suit under governing law.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).               “A
court must decide ‘whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so

one-sided that one party must prevail as a matter of law.’”

Hickson Corp. v. N. Crossarm Co., Inc., 357 F.3d 1256, 1260 (11th

Cir. 2004)(citing Anderson, 477 U.S. at 251).

      In ruling on a motion for summary judgment, the Court views

all evidence and draws all reasonable inferences in favor of the

non-moving party.      Scott v. Harris, 550 U.S. 372, 380 (2007); Tana

v. Dantanna’s, 611 F.3d 767, 772 (11th Cir. 2010).            However, “if

reasonable minds might differ on the inferences arising from

undisputed facts, then the court should deny summary judgment.”

St. Charles Foods, Inc. v. America’s Favorite Chicken Co., 198

F.3d 815, 819 (11th Cir. 1999)(quoting Warrior Tombigbee Transp.

Co.   v.   M/V   Nan   Fung,   695   F.2d   1294,   1296-97    (11th   Cir.

1983)(finding summary judgment “may be inappropriate even where

the parties agree on the basic facts, but disagree about the

factual inferences that should be drawn from these facts”)).           “If

a reasonable fact finder evaluating the evidence could draw more

than one inference from the facts, and if that inference introduces

a genuine issue of material fact, then the court should not grant

summary judgment.”       Allen v. Bd. of Pub. Educ., 495 F.3d 1306,

1315 (11th Cir. 2007).




                                     2
                                        II.

       On October 15, 2018, plaintiff Jane Doe1 (Plaintiff) filed a

Complaint       against     defendant   Travis   John   Jenner   (Defendant),

asserting a claim under 18 U.S.C. § 2255(a).2               Plaintiff argues

she is entitled to relief under Section 2255(a) because she is a

victim of Defendant’s violation of federal child pornography laws.

       The undisputed facts are as follows: On December 30, 2015, in

United States v. Jenner, Case No. 2:15-cr-105, Defendant pled

guilty to distributing material involving the sexual exploitation

of a minor in violation of 18 U.S.C. §§ 2252(a)(2),(b)(1).3              (Cv.

Doc. #1, ¶¶ 13-16.)           In the plea agreement, Defendant admitted

that       he   knowingly     distributed     child   pornography   depicting

Plaintiff, a minor at the time, engaged in sexual acts.             (Cr. Doc.



       1On October 19, 2018, the Magistrate Judge granted
Plaintiff’s motion to proceed in this action using the pseudonym
“Jane Doe.” (Doc. #9.)

       The Complaint also asserts state law claims for invasion of
       2

privacy and intentional infliction of emotional distress.
However, Plaintiff now withdraws those state law claims. (Doc.
#25, p. 6.)

       Where appropriate, the Court cites to the criminal docket
       3

in Case No. 2:15-cr-105, and the Court will refer to the criminal
docket as “Cr. Doc.” The Court will refer to the civil docket as
“Cv. Doc.” See United States v. Rey, 811 F.2d 1453, 1457 n.5 (11th
Cir. 1987)(“A court may take judicial notice of its own records
and the records of inferior courts.”).




                                         3
#29, pp. 20-25.)       In an Amended Judgment, the Honorable Sheri

Polster Chappell sentenced Defendant to a term of imprisonment of

66 months and ordered Defendant to pay restitution to Plaintiff in

the amount of $51,376.    (Cr. Doc. #68.)      Plaintiff has received no

restitution payments from Defendant.       (Cv. Doc. #25, p. 4.)

                                  III.

     Plaintiff now moves for summary judgment on her claim under

18 U.S.C. § 2255(a).     Section 2255(a) provides that:

            Any person who, while a minor, was a victim of
            a violation of [18 U.S.C. § 2252] and who
            suffers personal injury as a result of such
            violation, regardless of whether the injury
            occurred while such person was a minor, may
            sue in any appropriate United States District
            Court and shall recover the actual damages
            such person sustains or liquidated damages in
            the amount of $150,000, and the cost of the
            action, including reasonable attorney's fees
            and   other   litigation    costs   reasonably
            incurred. The court may also award punitive
            damages and such other preliminary and
            equitable relief as the court determines to be
            appropriate.

Plaintiff seeks “the minimum statutory damages of $150,000” under

Section 2255.    (Cv. Doc. #25, p. 6.)

     In his Response, Defendant “accept[s] responsibility for” his

actions, states that he “understand[s] the consequences that [he]

must face,” and acknowledges that he is “liable under [Section]

2255(a) for a sum of $150,000.” (Cv. Doc. #27, p. 2.) Nonetheless,

Defendant   contends    the   Court   should   enter   judgment   awarding




                                      4
Plaintiff $113,776 under Section 2255(a), because Defendant “had

made previous attempts to settle this issue” in that amount. (Id.)

     As Defendant concedes, however, his settlement proposal was

either not received by Plaintiff’s counsel “or it wasn't responded

to.” (Id. p. 3.) Thus, Defendant’s unaccepted settlement proposal

does not displace Section 2255(a)’s damages provision. And because

Section 2255(a) explicitly provides that a victim such as Plaintiff

“shall recover [] actual damages . . . or liquidated damages in

the amount of $150,000,” the Court finds Plaintiff is entitled to

$150,000 in liquidated damages under Section 2255(a).           Plaintiff

requests that this award be reduced by $51,376, the amount of

Defendant’s court-ordered restitution.        (Cv. Doc. #25, p. 8.)

Plaintiff is therefore entitled to an award of $98,624 under

Section 2255(a).

     Although not requested in the instant motion, Plaintiff is

entitled to post-judgment interest.         See 28 U.S.C. § 1961(a)

(“Interest shall be allowed on any money judgment in a civil case

recovered   in   a   district   court.”).   “Such    interest   shall   be

calculated from the date of the entry of the judgment, at a rate

equal to the weekly average 1-year constant maturity Treasury

yield, as published by the Board of Governors of the Federal

Reserve System, for the calendar week preceding.”         Id.   The rate

is computed daily and compounded annually.          28 U.S.C. § 1961(b).

The weekly average 1-year constant maturity Treasury yield rate



                                    5
for the preceding week is 1.98%.     Applying this weekly average

rate, Plaintiff is entitled to post-judgment interest at the per

diem rate of $5.35.4

     Accordingly, it is now

     ORDERED:

     1.    Plaintiff’s Motion for Summary Judgment (Doc. #24) is

GRANTED.

     2.    The Clerk is directed to enter judgment in favor of

Plaintiff and against Defendant, providing that Plaintiff shall

recover from Defendant as follows:

             a.   The principal sum of $98,624;

             b.   With post-judgment interest accruing at the per

                  diem rate of $5.35 from the date of judgment

                  until paid.

     3.    Plaintiff may file a motion for costs and/or attorney’s

fees within FOURTEEN (14) days of the entry of judgment.

     4.    The Clerk is further directed to terminate all pending

matters and close the file.




     4 Formula applied: Weekly average 1-year constant maturity
Treasury   yield  (0.0198)   x  principal   amount ($98,624)  =
$1,952.75/365 days = per diem rate ($5.35).



                                 6
    DONE AND ORDERED at Fort Myers, Florida, this   2nd   day of

July, 2019.




Copies: Counsel and Parties of record




                                7
